Title: To Thomas Jefferson from Susannah Bolton Finch, 14 July 1804
From: Finch, Susannah Bolton
To: Jefferson, Thomas


               
                  
                     Honoured sir
                  
                  Washington July 14 1804
               
               I hope my destress will plead an a apology for the liberty I have taken the person who house genl. Mason lived in four years Col Cabell five Col Tregg six genl Tregg six years in philedelphia and this place I have livd in a house of Mr Law this three years and a half he has taken and sold at vandue a valuable property for nothing and my daughter and my self to lay on the hard boards it would not have happend had I not engaged to find the gentlemen wood and the winter being so hard if you would be so kind as oblige me with a trifel till the Gent return it will ever be remembered with gratitude and respect as I am in real want nothing else could have induce me to taken such a liberty I am honrd sir with respect your most obdient humble serv
               
                  
                     Susannah B Finch
                  
               
            